Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 02, 2022

The Court of Appeals hereby passes the following order:

A22A0845. VICKI C. MITCHELL v. ROCKINGHAM FARMS, LLC.

      The Appellant in the above-styled case has filed a motion to withdraw the
appeal. Upon consideration and review, pursuant to Court Rule 41(g)(1), said motion
is hereby GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/02/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.